PER CURIAM.
The employer/carrier seek to appeal a non-final order granting claimant’s motion for change of venue from Broward to Leon County. We treat the appeal as a petition for writ of certiorari and accept jurisdiction under rule 9.030(b)(2)(A), Florida Rules of Appellate Procedure. Mills Electric Contractors v. Marthens, 417 So.2d 700 (Fla. 1st DCA 1982); Early Bird Stud Farm v. Decker, 416 So.2d 860 (Fla. 1st DCA 1982).
Our review shows that the alleged injury occurred in Broward County, that the employer/carrier did not receive notice of the claim or the motion for change of venue and did not agree to the change. Section 440.25(3)(b), Florida Statutes (1981), provides that the claim hearing “shall be held in the county where the injury occurred, if the same occurred in this state, unless otherwise agreed to between the parties and authorized by the deputy commissioner in the county where the injury occurred.” The order granting the requested change of venue without the agreement of both parties was error.
REVERSED and REMANDED for proceedings consistent with this opinion.
SHIVERS, SHAW and WIGGINTON, JJ., concur.